Citation Nr: 1424173	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-28 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on need for aid and attendance/housebound benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1974 to December 1974. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the case has since been transferred to the RO in St. Petersburg, Florida.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded an examination for his claim in March 2010.  However, that examination report was rendered without review of the claims folder.  Additionally, it appears that the Veteran's condition has worsened since that examination, e.g. the March 2010 examination report reflected that the Veteran was able to ambulate several steps with a cane but a September 2010 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance report noted that he must use a wheelchair for ambulation.  On remand, the Veteran must be afforded an updated examination to determine whether he is entitled to special monthly pension based on a need for aid and attendance or housebound status as a result of his disabilities. 

In addition, information from the Social Security Administration (SSA) reflects that the Veteran applied for disability benefits.  Those records should be obtained on remand as well as any recent VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records that are not already of record.
2. Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3. Schedule the Veteran for a VA examination to determine whether he is in need of aid and attendance. The examiner must be afforded access to the Veteran's paper and electronic claims folder, and a copy of this remand.  The examiner should note in the examination report that the claims folder was reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time.

The examiner must evaluate the nature and severity of  all of the Veteran's current disabilities.  

The examiner should address:
 
* whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or has concentric contraction of the visual field to 5 degrees or less; 
* his ability to dress or undress himself, or to keep himself ordinarily clean and presentable; 
* whether he is in frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; 
* whether he is unable to feed himself through loss of coordination of upper extremities or through extreme weakness; whether he is unable to attend to the wants of nature; 
* or whether he has incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers to daily environment.

The examiner must also address whether it is at least as likely as not (50 percent or greater probability) that the Veteran is permanently housebound by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his dwelling and the immediate premises on account of disability.

4.  After the above development has been completed, readjudicate the claim of entitlement to special monthly pension based on aid and attendance and housebound status.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



